DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comment
Examiner notes that the human translation of Yang was used only for claims 5, 12 and 18. All other citations use the machine translation.

Specification
The disclosure is objected to because of the following informalities: published paragraph [0033] states verifying a call for heating as step 208 in fig. 3, whereas the step is identified as step 210, fig. 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites verifying the temperature gradient is still negative after the third wait period and before allowing the second wait period to elapse. However, there is no description in the specification as to how this is accomplished or why. Examiner notes that specification paragraphs [0038, 0039] disclose the third wait period, but only in relation to following the second wait period. It is not clear why the third period elapsing before the second period would be a useful innovation over the prior ar. Examiner notes the importance of understanding the purpose of the alleged innovation to properly search for it in the prior art.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the controller is not physically or directly coupled to the controller. It is not clear what applicant is claiming. Examiner notes that applicant’s specification paragraph [0048] uses a thermostat without a direct physical connection to the controller as an example of indirect detection status. However, it not clear what inventive element applicant is referring to in this claim such that the scope of the claim can be determined and examined. In order to expedite prosecution, examiner will infer that applicant is reciting that the thermostat is not mounted to the controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 8, 10-13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR20050042531A).  
As for claims 1 and 3-6, Yang discloses a dryer appliance comprising: a cabinet; a drum rotatably mounted within the cabinet, the drum defining a chamber for the receipt of articles for drying (1, claim 1, abstract); a heating system fluidly coupled to the drum whereby heated air flows from the heating system to the chamber of the drum for drying of articles within the chamber (abstract); a primary heat control system comprising a thermistor (claim 2); a secondary heat control system comprising a thermostat (claim 1); and a controller in operative communication with the thermistor of the primary heat control system, the controller configured to: monitor a temperature with the thermistor of the primary heat control system (abstract, claim 2, abstract speaks to detected temperature, while claim 2 identifies the temperature detector to be a thermistor); determine a temperature gradient of the monitored temperature based on a rate of change in the monitored temperature over time (abstract, claim 1, discloses monitoring temp over intervals of time until a predetermined difference in temperature is reached); store a current value of the monitored temperature as a peak temperature when the temperature gradient changes from positive to negative (abstract, temperature referred to as the “maximum temperature” stored in microcomputer 107); verify the temperature gradient is still negative after a first wait period (abstract, claim 1, temperature sensed by intervals and determines trip when temp difference equals a predetermined value); verify there is a call for heating after verifying the temperature gradient is still negative after the first wait period (107, abstract, claim 1, “verifying” is best defined in applicant’s [0038] as “a third slope check, e.g., verifying that the temperature gradient is still negative after the third wait period” which is interpreted by examiner to mean receipt of data, such as KR2 receiving real time temperature values at regular intervals); allow a second wait period to elapse after verifying the call for heating (claim 1 discloses temperature reads at regular intervals until a predetermined difference in temperature is reached, which would make obvious, if not expressly disclose, a second, third or more intervals); verify the temperature gradient is still negative after the second wait period (107, abstract, claim 1, receiving temp readouts at regular intervals until a preset value is reached); store a present value of the monitored temperature after verifying the temperature gradient is still negative after the second wait period (107, abstract, claim 1, temperature read and stored at regular intervals in the microcomputer controller); determine that a difference between the peak value of the monitored temperature and the present value of the monitored temperature is greater than a predetermined threshold (abstract); and detect a nuisance trip because the difference between the peak value of the monitored temperature and the present value of the monitored temperature is greater than the predetermined threshold (abstract and claim 3); further comprising a relay coupled to the heating system whereby the heating system is energized when the relay is closed, and wherein the controller is configured to verify the call for heating after verifying the temperature gradient is still negative after the first wait period by verifying that the relay is closed (107, abstract, microcomputer communicates with heater relay, which necessarily operates when the relay is closed so that electricity can flow, microcomputer logically verifies the call for heating before supplying heat and samples thermistor temperature at continuous intervals of time and when the temperature gradient reaches a preset margin the nuisance trip is determined); further comprising a relay coupled to the heating system whereby the heating system is energized when the relay is closed, and wherein the controller is configured to verify the call for heating after verifying the temperature gradient is still negative after the first wait period by verifying that the relay has not opened within a predetermined time period (107, abstract, microcomputer communicates with heater relay, which necessarily operates when the relay is closed so that electricity can flow, microcomputer logically verifies the call for heating before supplying heat and samples thermistor temperature at continuous intervals of time, if relay opened microcomputer 107 would have executed the command in one of the continuous regular intervals of time and thus automatically verifies the relay has not opened); wherein the controller is not directly physically coupled to the thermostat of the secondary heat control system (human translated copy p. 9, 1st paragraph); wherein the heating system is fluidly coupled to the drum by an inlet duct whereby heated air flows from the heating system via the inlet duct to the chamber of the drum, further comprising an outlet duct fluidly coupled to the drum downstream of the chamber, and wherein the thermistor of the primary heat control system with which the temperature is monitored is an inlet thermistor in the inlet duct of the dryer appliance (fig. 1, p. 4, line 7).
As for claims 8 and 10-13, Yang discloses a method of operating a dryer appliance, the method comprising: monitoring a temperature with a thermistor of a primary heat control system of the dryer appliance (claim 2, abstract); determining a temperature gradient of the monitored temperature based on a rate of change in the monitored temperature over time (abstract, claim 1, temperature drop measured over regular intervals of time); storing a peak value of the monitored temperature when the temperature gradient changes from positive to negative (107, abstract, “maximum temperature” stored when temperature gradient turns negative); verifying the temperature gradient is still negative after a first wait period (abstract, claim 1, temperature sensed at regular intervals and determines a thermostat trip when temp difference equals a preset value); verifying there is a call for heating after verifying the temperature gradient is still negative after the first wait period (107, abstract, claim 1, temperature checked at regular intervals until a preset temperature is reached tantamount to “verifying” as best described in applicant’s specification paragraph [0038]); allowing a second wait period to elapse after verifying the call for heating (107, abstract, claim 1, real time temperature readouts and regular intervals); verifying the temperature gradient is still negative after the second wait period (107, abstract, claim 1, temperature checked at regular intervals until a preset temperature is reached); storing a present value of the monitored temperature after verifying the temperature gradient is still negative after the second wait period (107, abstract, temp stored in microcomputer until the preset temperature difference from maximum temperature is reached); determining that a difference between the peak value of the monitored temperature and the present value of the monitored temperature is greater than a predetermined threshold (abstract); and detecting a nuisance trip because the difference between the peak value of the monitored temperature and the present value of the monitored temperature is greater than the predetermined threshold (abstract, claim 3); wherein verifying the call for heating after verifying the temperature gradient is still negative after the first wait period comprises verifying that at least one relay is closed such that a heating system of the dryer appliance is active (abstract, operating heater as disclosed in the abstract requires at least one relay to be closed); wherein verifying the call for heating after verifying the temperature gradient is still negative after the first wait period comprises verifying that no relays in a heating system of the dryer appliance opened within a predetermined time period (107, abstract, microcomputer communicates with heater relay, which necessarily operates when the relay is closed so that electricity can flow, microcomputer logically verifies the call for heating before supplying heat and samples thermistor temperature at continuous intervals of time, if relay opened microcomputer 107 would have executed the command in one of the continuous regular intervals of time and thus automatically verifies the relay has not opened); wherein the dryer appliance further comprises a secondary heat control system, the secondary heat control system comprising a thermostat (abstract, claim 1), and wherein the method does not include directly communicating with the thermostat of the secondary heat control system (human translated copy p. 9, 1st paragraph); wherein the thermistor of the primary heat control system is an inlet thermistor positioned in an inlet duct of the dryer appliance (p. 4, line 7, claim 2).
As for claims 15, 16 and 18, Yang discloses a method of operating a dryer appliance, the method comprising: monitoring a temperature with a thermistor of a primary heat control system of the dryer appliance (claim 2, abstract); determining a relay signal is calling to close a relay and thereby activate a heating system of the dryer appliance (abstract); verifying that the relay is closed (107, abstract, microcomputer indicates heater driven and thus the relay being closed); allowing a minimum relay on time to elapse after verifying that the relay is closed (claim 1, abstract, first real time regular interval if temperature range is detected); determining a temperature gradient of the monitored temperature based on a change in the monitored temperature over the minimum relay on time (abstract, claim 1, temperature gradient after a first regular interval of time); and detecting a nuisance trip because the determined temperature gradient is negative (abstract, claim 3); wherein the thermistor of the primary heat control system is an inlet thermistor positioned in an inlet duct of the dryer appliance (p. 4, line 7); wherein the dryer appliance further comprises a secondary heat control system, the secondary heat control system comprising a thermostat (abstract), and wherein the method does not include directly communicating with the thermostat of the secondary heat control system (human translated copy p. 9, 1st paragraph).
Claims 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ashrafzadeh (US 2014/0350728).
Yang discloses the claimed invention except for the primary heat control system further comprises an outlet thermistor positioned in the outlet duct of the dryer appliance. Ashrafzadeh teaches the primary heat control system further comprises an outlet thermistor positioned in the outlet duct of the dryer appliance [0035] in order to determine end of cycle so as to avoid overheating a load of clothing. Yang would benefit equally from determining end of cycle so as to avoid overheating a load of clothing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Yang with the primary heat control system further comprises an outlet thermistor positioned in the outlet duct of the dryer appliance as taught by Ashrafzadeh in order to determine end of cycle so as to avoid overheating a load of clothing. 
Examiner notes that Yang operates off of the detected temperature over time instead of expressly reciting a rate of temperature over time which provides similar information and represents one of a number of known ways to manipulate data to determine the difference between values. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Yang with determining a rate of temperature change instead of the change of temperature over time because it is a simple substitution of one known element for another to obtain predictable results. In this case both methods provide similar data using known mathematical expressions to determine a difference of values. Examiner further notes that no procedure is disclosed in applicant’s specification as to how data values are verified by the controller in any way different from typical data storage, retrieval, comparison and reporting within the capacity of a typical computer such as the microcomputer (107) disclosed by Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762